United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1087
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Christopher Michael Fisher

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: June 23, 2016
                               Filed: June 28, 2016
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Christopher Michael Fisher appeals the sentence imposed by the district court1
following a revocation hearing. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
      At the hearing, Fisher admitted that he had violated the conditions of his
supervised release. The district court revoked supervised release and sentenced him
to 12 months and one day in prison—a term within the recommended Guidelines
revocation range—and 48 months of supervised release. Fisher asserts that the
sentence is substantively unreasonable.

      This court finds no abuse of discretion. See United States v. Miller, 557 F.3d
910, 917 (8th Cir. 2009) (discussing abuse-of-discretion review for substantive
reasonableness of revocation sentence); United States v. Petreikis, 551 F.3d 822, 824
(8th Cir. 2009) (applying presumption of reasonableness to revocation sentence
within Guidelines range).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-